Dismissed and Memorandum Opinion filed September 16, 2014.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00567-CR

                        CALVIN T. POWELL, Appellant
                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 176th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1396247

               MEMORANDUM                         OPINION
      Appellant entered a plea of guilty to delivery of between four and 200 grams
of cocaine. As part of his plea, appellant signed a written waiver of his right of
appeal. On June 17, 2014, the trial court sentenced appellant to confinement for
twelve years in the Institutional Division of the Texas Department of Criminal
Justice. Appellant filed a pro se notice of appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant has waived the right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

      Accordingly, we dismiss the appeal.


                                 PER CURIAM

Panel consists of Justices McCally, Brown, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        2